DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-8, 11-15, and 18-21 are pending and examined below. This action is in response to the claims filed 10/19/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 10/19/21, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 10/19/21. 35 U.S.C. § 102 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Minoiu-Enache (US 2015/0134178) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Lathrop et al. (US 2017/0259832), in view of Minoiu-Enache (US 2015/0134178), herein “Minoiu”.

Regarding claims 1, 8, and 15, Lathrop discloses a system of geofencing for auto drive routes including an autonomous vehicle (AV) comprising: a vehicle computing system comprising one or more processors, wherein the vehicle computing system is configured to (Abstract): 
receive map data associated with a map of a geographic location, the map comprising a coverage lane where the AV can operate and/or travel under a partially-autonomous mode or a manual mode, an AV lane where the AV can operate and/or travel under a fully-autonomous mode, and a link to indicate a connection of the coverage lane to the AV lane by associating one or more unique lane identifiers of the coverage lane with one or more unique lane identifiers of the AV lane (¶47-50 and Fig. 4 – 0% auto dashed lines corresponding to the recited coverage lanes where the AV can operate under manual mode and 100% auto solid lines corresponding to the recited AV lane where geofences corresponding to the recited link to indicate the connection of the two lane types on the map); 
determine, based on the map data, that the AV is on the coverage lane (¶57-59 and Fig. 8 discloses the identification of which type of road segment the vehicle is on either manual or autonomous corresponding to the recited determine that the AV is on the coverage lane, specifically element 835); 
determine, using the map data, that the AV is within a threshold distance of the AV lane (¶44 - a predetermined distance to a geofence corresponding to the recited threshold distance); 
in response to determining that the AV is on the coverage lane and that the AV is within the threshold distance of the AV lane, control the AV in the partially-autonomous mode or the manual mode while executing at least one functionality associated with the fully-autonomous mode, the at least one functionality associated with the fully-autonomous mode using sensor data from one or more sensors and the map data (¶44 – the procedure to perform a transition-of-control discloses numerous possible procedures including the driving mode controller 24 may also switch the semi-autonomous vehicle 10 from manual driving mode to autonomous driving mode if it is determined safe to initiate autonomous driving mode, where GPS and map data corresponding to the recited at least one functionality associated with fully autonomous mode implemented in manual mode); 
determine, based on the map data, that the AV has transitioned from the coverage lane to the AV lane (Fig. 8 and ¶57-58 – element 835 corresponding to the recited transition to the AV lane); and 
in response to determining that the AV has transitioned from the coverage lane to the AV lane, control the AV to enter the fully-autonomous mode while continuing to execute the at least one functionality associated with the fully-autonomous mode (Fig. 8 and ¶57-58 – element 835 through element 805 corresponding to the recited enter fully autonomous mode where element 810 teaches the continued utilization of GPS and map data to monitor geographic zones).
While Lathrop does disclose AV transition control, it does not explicitly disclose utilizing sensors to generate a higher resolution localization in preparation to the transition however Minoiu discloses an autonomous mode preparation system including to generate a higher resolution localization of the AV than is otherwise generated when the AV is controlled in the partially-autonomous mode or the manual mode (Fig. 4, ¶ and ¶110-111 – discuses safety measures tested before autonomous mode start including testing/activating all of the autonomous sensors including navigation/location module 30 without human intervention corresponding to the recited generation of higher localization than in manual mode.  The combination of the full autonomous systems check of Minoiu with the geofencing transitions of Lathrop fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the full autonomous systems check of Minoiu with the geofencing transitions of Lathrop in order to provide extra security when switching to or operating in autonomous driving mode (Minoiu – Abstract).

Regarding claims 4, 11, and 18, Lathrop further discloses wherein the one or more sensors include a light detection and ranging (LIDAR) system, wherein the LIDAR system is configured to determine sensor point data associated with a location of a number of points that correspond to objects within an environment of the AV, wherein the map data includes map point data associated with a location of a number of points that correspond to the objects within the environment of the AV that have reflected a ranging laser during one or more traversals of the coverage lane by one or more mapping AVs (¶23 – external sensors including LIDAR, LIDAR systems inherently include a series of point data that correspond to objects within the environment, and the use of GPS map point data along with the LIDAR data is further utilized in autonomous functionality), and 
wherein the at least one functionality associated with the fully-autonomous mode comprises determining a position of the AV in the coverage lane based on the sensor point data and the map point data (¶45 – internal and external sensors determine approaching a geofence corresponding to the recited map point data and internal and external sensors utilized to determine road conditions corresponding to the recited sensor point data).

Regarding claims 5, 12, and 21, Lathrop further discloses determine, based on the map data, that the AV has transitioned from the AV lane to a second coverage lane described by the map data; and in response to determining that the AV has transitioned from the AV lane to the second coverage lane, control the AV in the partially-autonomous mode or the manual mode while continuing to execute the at least one functionality associated with the fully-autonomous mode (Fig. 8 and ¶57-58 – elements 815, 820, 825, and 830 disclose transitioning through a geofence into a manual only zone, where it maintains GPS to track geographic location tracking).

Regarding claims 6, 13, and 19, Lathrop further discloses the at least one functionality associated with the fully-autonomous mode determines operation data in the coverage lane (Fig. 8 – system is consistently tracking geographic zone utilizing GPS corresponding to the recited at least one functionality associated with fully-autonomous mode while in all modes).

 a positioning system configured to determine a position of the AV, wherein the vehicle computing system is further configured to (¶49 – GPS corresponding to the recited positioning system): 
determine the position of the AV with respect to the link based on positioning data from the positioning system and the map data (¶49-50 – GPS to track geofence corresponding to the recited position of the AV with respect to the link based on positioning data); and 
control the AV to continue to execute the at least one functionality associated with the fully-autonomous mode in the coverage lane based on the position of the AV with respect to the link (Fig. 8 – system is consistently tracking geographic zone utilizing GPS corresponding to the recited at least one functionality associated with fully-autonomous mode while in all modes).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stenneth et al. (US 2019/0243375) discloses initiating sensory activation in preparation for an activation or a deactivation of the autonomous driving mode (¶8-9).

Hiramatsu et al. (US 2018/0326995) discloses a transition between autonomous and semiautonomous modes including activation of sensors as a vehicle approaches a different section (Fig. 3 and ¶155).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665